 1   XAVIER BECERRA
     Attorney General of California
 2   WILLIAM C. KWONG
     Supervising Deputy Attorney General
 3   ALLISON M. LOW
     Deputy Attorney General
 4   State Bar No. 273202
      455 Golden Gate Avenue, Suite 11000
 5    San Francisco, CA 94102-7004
      Telephone: (415) 510-3589
 6    Fax: (415) 703-5843
      E-mail: Allison.Low@doj.ca.gov
 7   Attorneys for Defendants
     Anderson, Chappell, Ebert, Givens, Hamilton,
 8   Luna, McLelland, Odom, Robberecht, Welton
 9
                              IN THE UNITED STATES DISTRICT COURT
10
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
11
                                             SAN JOSE DIVISION
12
13
14   HOOMAN PANAH,                                             Case No. 5:14-cv-00166 BLF (PR)
15                                            Plaintiff,       ORDER GRANTING
                                                               DEFENDANTS’ REQUEST FOR
16                  v.                                         EXTENSION OF TIME TO FILE A
                                                               DISPOSITIVE MOTION
17
     STATE OF CALIFORNIA DEPARTMENT
18   OF CORRECTIONS AND
     REHABILITATION, et al.,
19
                                           Defendants.
20

21

22         Defendants Anderson, Chappell, Ebert, Givens, Hamilton, Luna, McLelland, Odom,

23   Robberecht, and Welton move the Court for a 90-day extension of time to file a dispositive

24   motion. The Court has read and considered the motion and counsel’s accompanying declaration,

25   and finds that good cause exists to grant the request.

26         IT IS HEREBY ORDERED that the motion is GRANTED. No later than 90 days from the

27   date this order is filed, Defendants shall file a motion for summary judgment or other dispositive

28   motion with respect to the claims found to be cognizable in the Second Amended Complaint and
                                                           1
                            Order Granting Defs.’ Req. Ext. Time to File Dispositive Mot. (5:14-cv-00166 BLF (PR))
 1   Supplemental to the Second Amended Complaint. Plaintiff’s opposition to the dispositive motion

 2   shall be filed with the Court and served on Defendants no later than 28 days from the date

 3   Defendants’ motion is filed. Defendants shall file a reply brief no later than 14 days after

 4   Plaintiff’s opposition is filed. The motion shall be deemed submitted as of the date the reply brief

 5   is due. No hearing will be held on the motion unless the Court so orders at a later date.

 6

 7   Dated: _December 3, 2019_                          __________________________________
                                                        The Honorable Beth Labson Freeman
 8   SF2014407393
     21713964.docx
 9
10
11
12
13
14
15
16
17
18
19
20

21

22

23

24

25

26

27

28
                                                        2
                           Order Granting Defs.’ Req. Ext. Time to File Dispositive Mot. (5:14-cv-00166 BLF (PR))
